DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US Patent No. 2,034,173) in view of Haas (US Patent No. 1,142,092) and Tinsley (US Patent Publication No. 2018/0195260).
Re. claim 1, Brooks discloses a toilet assembly comprising:
a toilet (16);
a fluid delivery component (15) coupled to, and in fluid communication with the toilet (see Figure 16)
connector assembly for coupling a fluid delivery component to the toilet in a substantially watertight manner (inherently disclosed or the device would leak and be unsuitable for use), 
a sump (see Figure 1);
a chamber (53) coupled to the sump of the toilet;

a nut (106e) adjustably coupled to the connector body (see Figure 16); and
a sealing member (105e) disposed on the connector body (see Figure 16); 
wherein the nut is configured to be adjusted relative to the connector body to cause the connector body to compress the sealing member against a portion of the toilet (see Figure 16), such that the sealing member creates a substantially watertight seal between the toilet and the connector body (inherently disclosed or the device would leak and be unsuitable for use).
Brooks, however, does not explicitly recite the fluid delivery component being a sump jet that extends through the chamber and is coupled to the sump, or the fluid delivery component being non-vitrous.
Haas discloses a fluid delivery component being a sump jet (69) that extends through the chamber and is coupled to the sump (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks on the fluid delivery component as taught by Haas with a reasonable expectation of success in providing a water tight seal to provide an aid in flushing and to further greater utility to the connector Brooks.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, 
Re. claim 2, Brooks further discloses a toilet wherein the connector body comprises a first portion (see Exhibit 1, below) for fluidly coupling to a conduit (15); a second portion extending from the first portion (see Exhibit 1, below), the second portion including threads for threadably engaging the nut; and a third portion extending from the second portion, wherein the sealing member is disposed on the third portion (see Exhibit 1, below).


    PNG
    media_image1.png
    515
    418
    media_image1.png
    Greyscale

Exhibit 1 - Annotated Figure 16 from Brooks

Re. claim 3, Brooks further discloses a toilet wherein the third portion has a frusto- conical shape (see Exhibit 1, above), and wherein the connector body includes an opening extending through each of the first, second, and third portions (see Exhibit 1, above).
Re. claim 4, Brooks further discloses a toilet wherein the sealing member (105e) includes a body and a flange, the flange extending radially away from an end of the body (see Figure 16), and wherein the sealing member is arranged on the connector body with the flange facing toward the first portion and the body facing toward the third portion (see Figure 16 and Exhibit 1, above).
Re. claim 5, Brooks further discloses a toilet including an opening for receiving at least a portion of the body therethrough (see Figure 16), and wherein the flange is engaged with a surface of the toilet adjacent the opening (see Figure 16). 
Re. claim 6, Brooks further discloses a toilet, wherein the body of the sealing member is configured to extend radially outwardly in the opening of the toilet in response to tightening of the nut on the connector body so as to create the substantially watertight seal between the toilet and the connector body (see Figure 16 and page 5, lines 4-10 and lines 48-51).
Re. claim 9, the combination of Brooks-Haas-Tinsley does not explicitly recite the non-vitreous fluid delivery component being integrally formed with the connector body.
Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Brooks by forming the fluid delivery component integrally with the connector body to reduce the number of watertight connections required and reduce the risk of leakage and since it has been held that the In re Larson, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V).
Re. claim 10, Brooks further discloses the fluid delivery component (15) being coupled to the connector body (see Figure 16), however, does not explicitly recite the fluid delivery component as being non-vitreous.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 11, Brooks discloses a connector assembly for coupling a fluid delivery component to a toilet, the connector assembly comprising: 
a connector body (116) supported by a chamber (101e); a nut (106e) adjustably coupled to the connector body; and 
a sealing member (105e) disposed on the connector body (see Figure 16); 
wherein the nut is configured to be adjusted relative to the connector body to cause the connector body to compress the sealing member against a portion of the toilet (see Figure 16), such that the sealing member creates a substantially watertight 
Brooks, however, does not explicitly recite the use of the connector body on a chamber coupled to a sump of the toilet or the fluid delivery component being non-vitrous.
Haas teaches that it is old and well known in the art of toilet connectors to provide a connector body supported by a chamber coupled to a sump of the toilet (see Figure 1), however, provides no details of the connector assembly.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the connector of Brooks on the chamber coupled to a sump of the toilet as taught by Haas with a reasonable expectation of success in providing a water tight seal and to provide greater utility to the connector Brooks.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 12, Brooks further discloses a connector assembly wherein the connector body comprises a first portion (see Exhibit 1, above) for fluidly coupling to a conduit (15); a second portion extending from the first portion (see Exhibit 1, above), the second portion including threads for threadably engaging the nut; and a third portion extending from the second portion, wherein the sealing member is disposed on the third portion (see Exhibit 1, above).
Re. claim 13, Brooks further discloses a connector assembly wherein the third portion has a frusto- conical shape (see Exhibit 1, above), and wherein the connector body includes an opening extending through each of the first, second, and third portions (see Exhibit 1, above).
Re. claim 14, Brooks further discloses a connector assembly wherein the sealing member (105e) includes a body and a flange, the flange extending radially away from an end of the body (see Figure 16), and wherein the sealing member is arranged on the connector body with the flange facing toward the first portion and the body facing toward the third portion (see Figure 16 and Exhibit 1, above).
Re. claim 15, Brooks further discloses a connector assembly comprising a fluid delivery component (15) coupled to the connector body, however, does not explicitly recite the fluid delivery component being non-vitreous.
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 16, Brooks does not explicitly recite the fluid delivery component being a sump jet or, as previously stated, the fluid delivery component being non-vitreous.
Haas teaches that it is old and well known in the art of toilets to provide a fluid delivery component comprising a sump jet (69) configured to be coupled to, and in fluid communication with a sump of the toilet (see Figure 1).

Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 17, Brooks further discloses the fluid delivery component being configured to be received in an opening of the toilet, and wherein the flange of the sealing member is configured to engage a surface of the toilet adjacent the opening (see Figure 16).
Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed 
Re. claim 18, Brooks further discloses a connector assembly, wherein the body of the sealing member is configured to extend radially outwardly in the opening of the toilet in response to tightening of the nut on the connector body so as to create the substantially watertight seal between the toilet and the connector body (see Figure 16 and page 5, lines 4-10 and lines 48-51).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks, Haas and Tinsley as applied to claim 1 and further in view of Kashirajima et al. (US Patent Publication No. 2017/0067241).
Re. claim 8, Brooks does not explicitly recite the toilet being made from at least one of a vitreous material, an epoxy material, or a ceramic material.
Kashirajima teaches that it is old and well known in the art of toilets to make a toilet from ceramic (see paragraph 0028).
As Brooks is silent on materials for forming the toilet, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Brooks by making the toilet out of ceramic as taught by Kashirajima, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious .

	
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haas (US Patent No. 1,142,092) in view of Brooks (US Patent No. 2,034,173) and Tinsley (US Patent Publication No. 2018/0195260).
Re. claim 19, Haas discloses a sump jet assembly for a toilet, the sump jet assembly comprising: 
sump jet (69) configured to be coupled to, and in fluid communication with, a sump of the toilet (see Figure 1) and a chamber coupled to the sump of the toilet (see Figure 1); and 
a connector assembly (at 8) for coupling the sump jet to the toilet in a substantially watertight manner (see page 2, lines 4-12).
Hass, however, does not explicitly recite the details of the connector assembly or the sump jet being “non-vitreous.”
Brook teaches that it is old and well known in the art of toilets connector components to provide a connector assembly comprising a connector body (116); a nut (106e) adjustably coupled to the connector body; and a sealing member (105e) disposed on the connector body (see Figure 16); wherein the nut is configured to be adjusted relative to the connector body to cause the connector body to compress the sealing member against a portion of the toilet (see Figure 16), such that the sealing member creates a substantially watertight seal between the toilet and the connector body (inherently disclosed or the device would leak and be unsuitable for use).

Tinsley teaches that it is old and well known in the art of toilet components to use a non-vitreous delivery component (a plastic pipe).
Needing a material by which to manufacture the supply pipe, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hass by utilizing plastic as taught by Tinsley for the sump jet, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice resulting in a prima facie obviousness determination.  (MPEP 2144.07).
Re. claim 20, Brooks further teaches that it is old and well known in the art of toilet connector components to provide a connector body having a first portion (see Exhibit 1, above) for fluidly coupling to a conduit (15); a second portion extending from the first portion (see Exhibit 1, above), the second portion including threads for threadably engaging the nut; and a third portion extending from the second portion, wherein the sealing member is disposed on the third portion (see Exhibit 1, above).

Response to Arguments
Applicant’s arguments, filed 5-14-2021, with respect to the rejection(s) of claim(s) 11-14 under 35 USC 102(a)(1) in view of Brooks, claims 1-6, 9-10, 15, and 17 under 35 USC 103 in view of Brooks and Tinsley, and claim 7 under 35 USC 103 in view of Brooks, Tinsley, and Campus have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brooks, Haas and Tinsley as recited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.